On Petition for Rehearing.
Birdzell, J.
(concurring specially). I concur in the result reached in the original opinion, written by Mr. Justice Robinson, but I am not convinced that the name of Stoffels, appearing in the bill of sale, was written by McBride, nor do I believe that it makes any difference whether McBride, Kramchuck, or some third person wrote in the name “P. J. Stoffels” where it appears in the bill of sale. As I view the case it presents a question of agency, rather than of waiver or of estoppel. There is evidence to the effect that McBride authorized the mortgagor to sell the horses, collect the purchase price, and pay it to him to apply on the mortgage indebtedness.
It is true that McBride testifies that he prepared the bill of sale at Mr. Kramchuck’s request, and that he told him at the time that, if he wanted to sell the horses, he should bring the parties to him and pay him the money, and he would give them satisfactions: but in my judgment there are other facts and circumstances in the case, from which the jury would have been warranted in finding an agency. It is difficult to see why McBride, a lawyer, would arm Kramchuck with a bill of sale witnessed by him, if he expected to have any prospective purchasers brought to him before the price was to be paid. The witness Davis testified that upon one occasion when he was in Me-*283Bride’s office, McBride said that if Kramchuclc had done as he agreed when he sold this property this matter would have been all settled up. In my opinion there was sufficient evidence to warrant the submission of the question of agency to the jury.
The trial court’s instruction upon this was proper, and, finding no error in the record, I concur in an affirmance óf the judgment.
Bruce, Oh. J., and Grace, J. I concur in the above opinion.
Christianson, J. I adhere to the views expressed in my dissenting opinion.